DETAILED ACTION

In response to Amendments/Arguments filed 9/1/2022.  Claims 1 and 3-26 is pending.  Claims 13-26 are withdrawn and amended.  Claims 1 and 3-12 are examined thusly.  Claim 1 was amended. Claim 2 was cancelled.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 8-9, and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kunai (WO 2013/114583).
Kunai discloses a polarizing laminated film with protective films.  Concerning claim 1, Kunai discloses the polarizing laminated film (FIGS. 2-4) comprises a polarizing film having at least two regions that are spaced apart, wherein one region has curvilinear portions meeting the structural elements set forth in claim 1.  Examiner notes that Kunai discloses that the polarizing film is not formed in regions 120 and 130 and as such, the polarizing film contains separate portions that are spaced apart as claimed (p. 13, lines 527-537).  The laminated film further comprises first and second facing films, wherein the polarizing film is disposed therebetween (elements 200 and 300).  As shown in Figures 2-4, the curvilinear portion is within the inside edges to the facing films and as such, meets the limitations as claimed.  With to the first and second adhesives, the protective facing films are each bonded to the polarizing film by means of an adhesive (p. 3, lines 108-115).  
Concerning claim 8, Kunai discloses the second adhesive is disposed over the entire surface of the polarizing film (p. 14, lines 555-562).  With respect to claim 9, the adhesive is applied and pressure is applied by a crimping device (p. 18, lines 727-736).  This is taken to mean that the adhesive is a pressure sensitive adhesive to laminate the surfaces together.  Regarding claims 11 and 12, as shown in Figure 3, there are two curvilinear portions corresponding to the respective corners and also are convexly shaped, which would meet the limitations as claimed.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kunai (WO 2013/114583).
Kunai discloses the protective films are each 5 to 90 microns and the polarizer film is from 3 to 30 microns, wherein the embodiments would include embodiments having the claimed thickness difference (p. 5, lines 182-188 and p. 16, lines 640-644).

Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kunai (WO 2013/114583) in view of Fujioka et al. (US 20180178493).
Kunai discloses the above but is silent to the adhesion force difference, release agent, and first adhesion agent structure.
Fujioka discloses a protective element that can have a polarizing film.  Concerning claims 3-7, Fujioka discloses the protective element comprises a protective film with a release film between the adhesive and the areas of non-adhesive and adhesive regions, wherein the release film is formed from a silicon-based material (para. 0028-0076).  As shown in Figure 2, the cut portion forms two separate regions with the adhesive not disposed fully over the cut portion .  The resulting structure allows for both protection of the structure while transported or processed (para. 0034) and producing foldable regions that are easy to fold (para. 0006).  As such, it would have been obvious to one of ordinary skill in the art to have the first adhesive have the structure as claimed, for the above cited reasons.

Response to Arguments
Applicant's arguments filed 9/1/2022 regarding the art rejections have been fully considered but they are not persuasive. Applicant asserts that Kunai is silent to the claimed structure.  Examiner respectfully disagrees and notes that the adhesives 250 and 350 at the portions that are adhered together would be part of the panel protective film, resulting in the claimed structure having the curvilinear portions as claimed.  The present claims do not recite any materials for the films or specify the specific components of what would be considered “a panel protective film”.  As such, the section at which adhesives 250 and 350 (i.e. after sections 130 and 120) are directly attached to each other and have the claimed structure, wherein these portions are space apart from films 110 and 100.  Therefore, the claims are still met by Kunai and the claims are properly finally rejected.
With respect to the rejection of claim 10, Applicant alleges that the Examiner has taken official notice.  This is incorrect and it is noted that nowhere within the rejection did Examiner take official notice.  The Examiner stated that the overlapping ranges of thicknesses would broadly include the claimed embodiments.  Applicant has not provided any evidence that this would not be the case.  As such, the rejection is maintained and Examiner notes again that this is not official notice.  Regarding the Fujioka reference, it is noted that the reference is maintained for the above cited reasons.  As such, the rejections are maintained for the above reasons.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASHANT J KHATRI whose telephone number is (571)270-3470. The examiner can normally be reached M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRASHANT J. KHATRI
Primary Examiner
Art Unit 1783



/PRASHANT J KHATRI/Primary Examiner, Art Unit 1783